Name: Commission Regulation (EC) NoÃ 1611/2006 of 27 October 2006 amending Regulation (EC) NoÃ 832/2006 on the division between deliveries and direct sales of national reference quantities fixed for 2005/2006 in Annex I to Council Regulation (EC) NoÃ 1788/2003
 Type: Regulation
 Subject Matter: agricultural structures and production;  processed agricultural produce;  marketing;  distributive trades
 Date Published: nan

 28.10.2006 EN Official Journal of the European Union L 299/13 COMMISSION REGULATION (EC) No 1611/2006 of 27 October 2006 amending Regulation (EC) No 832/2006 on the division between deliveries and direct sales of national reference quantities fixed for 2005/2006 in Annex I to Council Regulation (EC) No 1788/2003 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1788/2003 of 29 September 2003 establishing a levy in the milk and milk products sector (1), and in particular Article 8(1) thereof, Whereas: (1) Commission Regulation (EC) No 832/2006 (2) sets out the division between deliveries and direct sales of national reference quantities for the period from 1 April 2005 to 31 March 2006. (2) The second subparagraph of Article 8(1) of Regulation (EC) No 1788/2003 as added by Council Regulation (EC) No 1406/2006 provides that for the 2005/2006 period the Commission may adapt the division between deliveries and direct sales of the national reference quantities at the request of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Poland, Slovenia and Slovakia. This request had to be submitted to the Commission before 10 October 2006. (3) Cyprus, Hungary, Poland and Slovenia have submitted in due time a request stating quantities of the national reference quantities to be converted from deliveries to direct sales. (4) It is therefore appropriate to establish a new division between deliveries and direct sales of the national reference quantities for the period from 1 April 2005 to 31 March 2006 for Cyprus, Hungary, Poland and Slovenia. (5) It is therefore necessary to amend Regulation (EC) No 832/2006. (6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 832/2006 is replaced by the text set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 October 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 270, 21.10.2003, p. 123. Regulation last amended by Regulation (EC) No 1406/2006 (OJ L 265, 26.9.2006, p. 8). (2) OJ L 150, 3.6.2006, p. 6. ANNEX ANNEX (tonnes) Member States Deliveries Direct sales Belgium 3 241 729,385 68 701,615 Czech Republic 2 678 931,873 3 211,127 Denmark 4 454 890,422 457,578 Germany 27 768 465,858 95 361,430 Estonia 604 421,618 20 061,382 Greece 819 675,000 838,000 Spain 6 049 899,450 67 050,550 France 23 880 183,860 355 614,140 Ireland 5 391 601,672 4 162,328 Italy 10 284 048,141 246 011,859 Cyprus 142 406,081 2 793,919 Latvia 677 568,191 17 826,809 Lithuania 1 520 288,261 126 650,739 Luxembourg 268 554,000 495,000 Hungary 1 834 879,062 112 400,938 Malta 48 698,000 0,000 Netherlands 11 000 292,000 74 400,000 Austria 2 636 060,676 114 329,036 Poland 8 725 543,274 238 473,726 Portugal (1) 1 911 803,000 8 658,000 Slovenia 533 213,850 27 210,150 Slovakia 1 004 991,065 8 324,935 Finland 2 399 925,465 7 862,542 Sweden 3 300 000,000 3 000,000 United Kingdom 14 486 038,657 123 708,344 (1) Except Madeira.